                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JAMES COURTNEY,                                       )
                                                          )
                   Plaintiff,                             )
                                                          )
    vs.                                                   )            Case No. 16-cv-1062-SMY
                                                          )
    KIM BUTLER,                                           )
    ASST. WARDEN LASHBROOK,                               )
    and TIM CHRISTIANSON,                                 )
                                                          )
                   Defendants.                            )


                                 MEMORANDUM AND ORDER

YANDLE, District Judge:

          This matter is before the Court following remand of the case from the United States Court

of Appeals for the Seventh Circuit. See Courtney v. Butler, et al., --- Fed.Appx. ---, 2019 WL

718888 (7th Cir. 2019). Plaintiff, who was previously incarcerated at Menard Correctional Center

(“Menard”), filed this action pursuant to 42 U.S.C. § 1983 claiming Defendants were deliberately

indifferent to his detention beyond the date he was eligible for mandatory supervised release

(“MSR”).

                                         Proceduaral Background

          Plaintiff filed a Second Amended Complaint, alleging the following: Plaintiff proposed a

suitable residence 1 months before his scheduled release but did not receive a reply. On his

scheduled release date, Plaintiff was told the Chief of Parole, Tim Christianson, had determined

he had violated the housing condition of release and that he was not allowed to leave on MSR.




1
 A condition of parole for sex offenders like Plaintiff is that they reside only at a location approved by Illinois
Department of Corrections (“IDOC”).
Plaintiff immediately wrote to Warden Kim Butler and Assistant Warden Jacqueline Lashbrook

complaining about his illegal incarceration but did not receive a response. Plaintiff was released

a year later.

        Following preliminary review of the Second Amended Complaint pursuant to 28 U.S.C. §

1915e(2)(B), this Court dismissed Plaintiff’s claims against Defendants with prejudice, finding

Plaintiff’s allegations were vague, conclusory, and assumed Defendants’ culpability based solely

on their positions of power. Plaintiff appealed.

        On appeal, the Seventh Circuit concluded that Plaintiff stated viable claims against: (1)

Butler and Lashbrook, alleging that they knew he was being unlawfully detained beyond his

release date and did not nothing in response; and (2) Christianson, alleging that he made the

decision to return Plaintiff to custody on his release date. As a result, judgment was reversed and

the case remanded for further proceedings on Plaintiff’s Eighth Amendment and Fourteenth

Amendment substantive due process claims. In remanding the case, the Seventh Circuit directed

the Court to determine whether Plaintiff’s claims are more appropriately analyzed under the Eighth

Amendment or substantive due process, noting that this “difficult question” had not yet been

resolved by the Appellate Court.

                                           Discussion

        Based on the allegations of the Second Amended Complaint, and consistent with the

remand order, the Court designates the following Counts.

        Count 1:      Defendants Butler and Lashbrook violated Plaintiff’s rights under
                      the Eighth or Fourteenth Amendment by detaining him past his
                      expected MSR date.

        Count 2:      Defendant Christianson violated Plaintiff’s rights under the Eighth
                      or Fourteenth Amendment by failing to release him on his expected
                      MSR date.



                                                   2
        The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. The designations do not constitute an

opinion regarding their merit. Any other intended claim that has not been recognized by the Court

is considered dismissed without prejudice as inadequately pleaded under the Twombly pleading

standard. 2

        Consistent with the remand order, the Court finds that Plaintiff has sufficiently stated

Eighth and/or Fourteenth Amendment claims against Defendants. However, at this early stage in

the litigation, the Court declines to determine whether Plaintiff’s claims should be considered

under the Eighth or Fourteenth Amendment. That question is more appropriately considered based

on a more fully developed record and with the benefit of briefing from the parties.

                                                Disposition

        IT IS HEREBY ORDERED that COUNT 1 shall receive further review as to BUTLER,

and LASHBROOK and COUNT 2 shall receive further review as to CHRISTIANSON.

        IT IS FURTHER ORDERED that the Clerk of Court shall prepare for BUTLER,

LASHBROOK, and CHRISTIANSON: (1) Form 5 (Notice of a Lawsuit and Request to Waive

Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Amended Complaint, and this Memorandum and

Order to each Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to

sign and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the

date the forms were sent, the Clerk shall take appropriate steps to effect formal service on that

Defendant, and the Court will require that Defendant pay the full costs of formal service, to the

extent authorized by the Federal Rules of Civil Procedure.


2
 An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state
a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                                      3
       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States Magistrate

Judge for further pre-trial proceedings. Further, this entire matter shall be REFERRED to a

United States Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), if all parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, despite the fact

that his application to proceed in forma pauperis has been granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).




                                                   4
       IT IS SO ORDERED.

       Dated: March 25, 2019
                                                     s/ Staci M. Yandle_________
                                                     STACI M. YANDLE
                                                     United States District Judge


                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate Defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, Defendants will

enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days

from the date of this Order to receive Defendants’ Answers, but it is entirely possible that it will

take 90 days or more. When all Defendants have filed Answers, the Court will enter a Scheduling

Order containing important information on deadlines, discovery, and procedures. Plaintiff is

advised to wait until counsel has appeared for Defendants before filing any motions, to give

Defendants notice and an opportunity to respond to those motions. Motions filed before

Defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 5
